On January 25, 1988, the Defendant was sentenced to ten (10) years in Montana State Prison for the offense of Theft (Common Scheme), a felony. For persistent felony offender, the defendant is sentenced to an additional fifty (50) years in Montana State Prison, with forty (40) years of that sentence suspended, upon conditions as listed in the January 25,1988 Judgment. This sentence shall run consecutively to the sentence imposed herein for the felony theft offense. The defendant shall be given credit for 108 days time served.
On March 24, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to continue his application.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the petition for sentence review shall be withdrawn. The defendant will be allowed to refile his application.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.